Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                 PageID.1       Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
EMILY SCOON,

               Plaintiff,

v.                                                          Case No. 19-cv-13440

                                                            Hon.
RITCHIE ENTERPRISES, LLC;
SANDUSKY INVESTMENTS, LLC; and
DONALD DUANE RITCHIE,
in his personal and professional capacities;

               Defendants.

Sarah S. Prescott (P70510)
Nora E. Mahlberg (P83584)
Salvatore Prescott & Porter, PLLC
Attorneys for Plaintiff
105 E. Main Street
Northville, MI 48167
(248) 679-8711
prescott@spplawyers.com
mahlberg@spplawyers.com

                             COMPLAINT AND JURY DEMAND

       Plaintiff Emily Scoon, by and through her attorneys, SALVATORE PRESCOTT &

PORTER, submits this Complaint and states as follows:

                            PARTIES, JURISDICTION AND VENUE

       1. Plaintiff is a resident of Sandusky, Michigan.

       2. Defendant Ritchie Enterprises, LLC, is a limited liability company incorporated in

           Michigan, with its principal place of business in Sandusky, Michigan, with Donald

           Duane Ritchie serving as its registered agent.
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                    PageID.2    Page 2 of 17



     3. Defendant Sandusky Investments, LLC, is a limited liability company incorporated in

        Michigan, with its principal place of business in Sandusky, Michigan, with Donald

        Duane Ritchie serving as its registered agent.

     4. Defendant Donald Duane Ritchie is an individual who, on information and belief, is a

        resident of Sandusky, Michigan.

     5. This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

        1367.

     6. Plaintiff’s claims for violations of Michigan state law concern the same actions and

        omissions that form the basis of Plaintiff’s claims under federal law such that they are

        all part of the same case or controversy. This Court has supplemental jurisdiction over

        those state law claims pursuant to 28 U.S.C. § 1367.

     7. Venue is appropriate under 28 U.S.C. § 1391, since the substantial part of the events

        giving rise to this action occurred in this District, Defendants reside and conduct

        business in this District, and Plaintiff resides in this District.

                               GENERAL ALLEGATIONS

     8. Plaintiff is a 36-year-old woman from Sandusky, Michigan.

     9. Plaintiff is Native American.

     10. Plaintiff has Fetal Alcohol Syndrome, diabetes, Turner syndrome, attention-

        deficit/hyperactivity disorder, tachycardia, as well as a learning disability and a hearing

        impairment.

     11. Plaintiff has two small assistance dogs: one to help her with her diabetes, and one to

        assist with her hearing impairment.

     12. Plaintiff has received Social Security Disability Insurance since she was an infant.




                                                2
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                    PageID.3       Page 3 of 17



     13. Plaintiff has no criminal record and has never been evicted from an apartment.

     14. In 2015, Plaintiff’s father, David Vannest, signed a lease with Ritchie Enterprises, LLC

         and moved into an apartment at the Sandusky Manor Apartments, located at 180 Custer

         Street in Sandusky, Michigan.

     15. Vannest looks white and has light skin.

     16. Vannest is in poor health and requires 24-hour, seven-day-a-week care.

     17. Plaintiff serves as her father’s caretaker, and her father is heavily reliant on her for care

         and support.

     18. Soon after Vannest signed a lease with Defendants, Plaintiff requested that she enter

         into a rental agreement with Defendants in order to assist in Vannest’s care.

     19. Ritchie refused, calling her and “injun,” “squaw,” and “n*****.”

     20. As Plaintiff would soon learn, Ritchie would come to call her these names with some

         regularity.

     21. Two years later, in 2017, and hoping Ritchie had changed his mind, Plaintiff again

         requested that she rent from Defendants.

     22. Ritchie again refused and again called Plaintiff several racial epithets.

     23. Two years later, in June 2019, Plaintiff again requested that she rent from Defendants.

     24. This time, Ritchie explicitly asked Plaintiff about her nationality.

     25. Plaintiff responded that she was mixed race, to which Ritchie responded, “that’s not

         good enough because I need to know.”

     26. Plaintiff then said she was Native American.

     27. Ritchie responded that he could not rent to her because “they” don’t pay rent and again

         called Plaintiff a “squaw,” “injun,” and “n*****.”




                                                3
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                    PageID.4      Page 4 of 17



     28. Around the time of this conversation, Plaintiff asked how much extra it would cost for

         her to have her assistance dogs.

     29. Ritchie told her she could not live in the apartment because “there are no pets allowed”

         and because the apartment was too small for her two dogs.

     30. Plaintiff told Ritchie that they were assistance animals and showed him documentation.

     31. Plaintiff then offered to rent a two-bedroom apartment so space would not be an issue.

     32. Ritchie still refused to rent to her.

     33. Upon information and belief, Ritchie permits other tenants to keep two dogs, including

         large dogs, as pets in one-bedroom apartments.

     34. Upon information and belief, Defendants were advertising for one- and two-bedrooms

         apartments during this time.

     35. Upon information and belief, Ritchie has been regularly showing available apartments

         to prospective tenants.

     36. Shortly after Plaintiff was denied a co-tenancy in June 2019, Vannest overdosed and

         had to be hospitalized.

     37. Plaintiff takes responsibility for making sure Vannest is adequately cared for.

     38. So, although unable to live with her father, Plaintiff still tries to fulfill her caretaking

         role the best she can through temporary visits.

     39. Plaintiff frequently visits her father to dispense his medication, drop off his groceries,

         cook him meals, bathe him, and clean his apartment.

     40. Plaintiff’s visits have been disrupted, as recently as July, because Ritchie or other

         residents would call the police to remove her as a means of harassment.




                                                 4
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                  PageID.5      Page 5 of 17



     41. Upon information and belief, Ritchie instructed other tenants in the building as well as

        hired maintenance workers to call the police and call him when Plaintiff came to the

        apartment.

     42. If Ritchie himself was in the building when Plaintiff arrived, he would call the police

        on her for “trespassing,” simply because she was visiting, and would tell her to leave.

     43. As a result of this harassment, Plaintiff often had to leave her father’s apartment.

     44. At times, when Ritchie saw that Plaintiff was visiting her father, he has shaken his cane

        and stomped his foot at Plaintiff, while yelling that that she has to leave.

     45. The incessant harassment has deterred Plaintiff from visiting her father, even though

        she senses the urgency and need to fulfill her caretaking duties.

     46. Given the urgency of the situation, Plaintiff’s counsel sent a cease-and-desist letter on

        September 19, 2019 to Ritchie, copying the Chief of the Sandusky Police Department,

        demanding that he not harass Plaintiff when she visits her father, including calling the

        police as a means of harassment or instructing others to do the same.

     47. That letter again informed Ritchie that Plaintiff has two assistance dogs and warned

        him that his refusal to rent to her because of her assistance dogs was unlawful.

     48. On September 25, 2019, Plaintiff again requested that she rent from Defendants in order

        to care for her father.

     49. To date, she has not received a response.

     50. Desperate to not have to leave her father alone, Plaintiff, through counsel, requested on

        October 3, 2019 that Plaintiff be able to lease a two-bedroom apartment with her father

        when one becomes available, and additionally requested that Plaintiff be permitted to




                                               5
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                  PageID.6      Page 6 of 17



        stay with her father as a reasonable accommodation for his disability, until more

        appropriate housing becomes available.

     51. On October 10, 2019, Ritchie denied the request, stating that “[o]ur lease clearly states

        that only one (1) dog, or one (1) cat is allowed” and since “Ms. Scoon refused to have

        only 1 dog, she was turned down from living with her dad.”

     52. He further stated that “[a]t the present time, we don’t have any 2-bedroom apartments

        available.”

     53. Throughout the summer, and as recently as October 30, 2019, Defendants advertised

        for available two-bedroom apartments in local newspapers.

     54. Ritchie has been informed on at least two occasions that Plaintiff’s two dogs are

        assistance animals and has been personally shown medical paperwork of that

        designation.

     55. Plaintiff’s ability to care for her father has been severely limited by Ritchie’s

        harassment and discrimination.

     56. Indeed, in October, when Plaintiff was still denied the ability to live with her father,

        Vannest had to be hospitalized again because of a failure to comply with medical

        treatment, including taking his medication.

     57. Plaintiff has suffered severe emotional distress, mental anguish, embarrassment,

        humiliation, and loss of enjoyment from Defendants’ years of harassment and

        discrimination.

     58. Plaintiff has further suffered from the constant fear and concern she has for her father’s

        health since she cannot live with and therefore properly care for him.




                                               6
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                   PageID.7      Page 7 of 17



                                COUNT I
        FAIR HOUSING ACT (42 U.S.C. § 3601, et seq.)– Race Discrimination

     59. Plaintiff incorporates and restates paragraphs 1 through 58 as if set forth fully herein.

     60. Plaintiff is an aggrieved person as defined by 42 U.S.C. § 3602(i).

     61. Sandusky Manor Apartments, operated by Defendants, are “dwelling[s]” as defined by

        42 U.S.C. § 3602(b).

     62. Plaintiff is Native American.

     63. Defendants are owners of rental property.

     64. Plaintiff made a bona fide offer to rent an apartment from Defendants.

     65. Plaintiff was qualified to rent the apartment.

     66. Defendants refused to rent, negotiate for the rental of, or otherwise made unavailable

        or denied, a dwelling to Plaintiff because of her race, in violation of 42 U.S.C.

        § 3604(a).

     67. Defendants had available apartments to rent.

     68. Defendants intentionally and recklessly disregarded Plaintiff’s rights.

     69. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered the

        indignity of discrimination, suffered anguish, mental shock, embarrassment, severe

        emotional distress, loss of enjoyment, and humiliation.

     70. Plaintiff is also entitled to punitive and/or exemplary damages.

                                COUNT II
   FAIR HOUSING ACT (42 U.S.C. § 3601, et seq.)– National Origin Discrimination

     71. Plaintiff incorporates by reference paragraphs 1 - 70 as if fully set forth herein.

     72. Plaintiff is of Native American descent.

     73. Plaintiff made a bona fide offer to rent an apartment from Defendants.




                                               7
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                   PageID.8      Page 8 of 17



     74. Plaintiff was qualified to rent the apartment.

     75. Defendants refused to rent, negotiate for the rental of, or otherwise made unavailable

        or denied, a dwelling to Plaintiff because of her national origin, in violation of 42

        U.S.C. § 3604(a).

     76. Defendants had available apartments to rent.

     77. Defendants intentionally and recklessly disregarded Plaintiff’s rights.

     78. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered the

        indignity of discrimination, suffered anguish, mental shock, embarrassment, severe

        emotional distress, loss of enjoyment, and humiliation.

     79. Plaintiff is also entitled to punitive and/or exemplary damages.


                          COUNT III
     FAIR HOUSING AMENDMENTS ACT (42 U.S.C. § 3601, et seq.)– Disability
                         Discrimination

     80. Plaintiff incorporates by reference paragraphs 1 - 79 as if fully set forth herein.

     81. Plaintiff has a physical or mental impairment that substantially limits one or more of

        her major life activities and has a record of having such an impairment.

     82. Thus, at all relevant times, Plaintiff was and is handicapped as defined by 42 U.S.C. §

        3602(h).

     83. Plaintiff was qualified to rent apartments from Defendants.

     84. As described above, Defendants discriminated against Plaintiff by making unavailable

        or otherwise denying her an apartment because of her disability and need for

        accommodation in violation of 42 U.S.C. § 3604(f)(1).

     85. Defendants discriminated against Plaintiff pursuant to 42 U.S.C. § 3604(f)(3)(B) by

        refusing and continuing to refuse, despite repeated requests, to make a reasonable



                                               8
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                   PageID.9      Page 9 of 17



        accommodation for Plaintiff in the rules, policies, practice or services at Sandusky

        Manor Apartments.

     86. Plaintiff was and is unable to rent at Defendants’ property because Defendants refused

        and continue to refuse to make an accommodation with respect to the one-pet policy.

     87. Thus, such an accommodation was and is necessary to afford Plaintiff an equal

        opportunity to use and enjoy an apartment as non-handicapped occupants in the

        apartment complex.

     88. The requested accommodation of permitting Plaintiff to have her two, small assistance

        dogs will not cause an undue administrative burden on or expense to Defendants.

     89. Defendants intentionally and recklessly disregarded Plaintiff’s rights.

     90. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered the

        indignity of discrimination, suffered anguish, mental shock, embarrassment, severe

        emotional distress, loss of enjoyment, and humiliation.

     91. Plaintiff is also entitled to punitive and/or exemplary damages.


                                   COUNT IV
                     CIVIL RIGHTS ACT OF 1866, 42 U.S.C. § 1981

     92. Plaintiff incorporates by reference paragraphs 1 - 91 as if fully set forth herein.

     93. Plaintiff asked to enter into a residential lease contract with Defendants in order to

        reside with her father.

     94. Plaintiff was qualified to rent the apartment

     95. Defendants refused to enter a contractual lease agreement with Plaintiff because of her

        race.




                                               9
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                  PageID.10       Page 10 of 17



      96. Defendants’ discriminatory actions based on race violated Plaintiff’s right to which she

         is entitled to make and enforce contract on an equal basis regardless of race under 42

         U.S.C. § 1981.

      97. Defendants’ discrimination in violation of 42 U.S.C. § 1981 has caused injuries and

         damages to Plaintiff.

      98. Plaintiff is also entitled to punitive and/or exemplary damages.

                                    COUNT V
                      CIVIL RIGHTS ACT OF 1866, 42 U.S.C. § 1982

      99. Plaintiff incorporates by reference paragraphs 1 - 98 as if fully set forth herein.

      100.   Plaintiff is Native American.

      101.   Plaintiff asked to enter into a residential lease agreement with Defendants in order

         to reside with her father.

      102.   Plaintiff was qualified to rent the apartment

      103.   Defendants refused to lease Plaintiff an apartment because of her race.

      104.   Defendants’ discriminatory actions based on race violated Plaintiff’s right to which

         she is entitled to lease real property on an equal basis regardless of race under 42 U.S.C.

         § 1982.

      105.   Defendants’ actions demonstrate and willful and gross disregard for Plaintiff’s

         known rights.

      106.   Defendants’ discrimination in violation of 42 U.S.C. § 1982 has caused injuries and

         damages to Plaintiff.

      107.   Plaintiff is also entitled to punitive and/or exemplary damages.

                                 COUNT VI
 PERSONS WITH DISABILITIES CIVIL RIGHTS ACT (Mich. Comp. Laws 37.1506a) –
                     Failure to accommodate disability



                                                10
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                 PageID.11      Page 11 of 17




      108.   Plaintiff incorporates by reference paragraphs 1 - 107 as if fully set forth herein.

      109.   Plaintiff is disabled as defined by M.C.L. § 37.1103(d).

      110.   Defendants knew of Plaintiff’s disability or should have reasonably been expected

         to know of it.

      111.   An accommodation of Plaintiff’s disability was necessary to afford Plaintiff an

         equal opportunity to use and enjoy the property as non-handicapped occupants do,

         pursuant to M.C.L. § 37.1506a(1)(b).

      112.   That accommodation did not present an undue hardship or burden on Defendants

         under M.C.L. § 37.1102(2).

      113.   Defendants have violated and are continuing to violate the PWDCRA by refusing

         and continuing to refuse, despite repeated requests, to make reasonable

         accommodations for Plaintiff concerning her assistance animals.

      114.   Defendants intentionally and recklessly disregarded Plaintiff’s rights.

      115.   As a direct and proximate result of Defendants’ actions, Plaintiff has suffered the

         indignity of discrimination, suffered anguish, mental shock, embarrassment, severe

         emotional distress, loss of enjoyment, and humiliation.

      116.   Plaintiff is also entitled to punitive and/or exemplary damages.

                              COUNT VII
 PERSONS WITH DISABILITIES CIVIL RIGHTS ACT (Mich. Comp. Laws. 37.1502) –
                        Disability Discrimination

      117.   Plaintiff incorporates by reference paragraphs 1 - 116 as if fully set forth herein.

      118.   Plaintiff is a person with a disability as defined by M.C.L. § 37.1103.




                                               11
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                  PageID.12      Page 12 of 17



      119.   Plaintiff has physical or mental impairments that substantially limits one or more

         of her major life activities and is unrelated to her ability to acquire, rent, or maintain

         property thus rendering her disabled as defined in M.C.L. § 37.1103.

      120.   Defendants knew of Plaintiff’s disability or should have reasonably been expected

         to know of it.

      121.   Plaintiff sought to rent from Defendants.

      122.   Plaintiff was qualified to rent Defendants’ apartments.

      123.   Defendants refused to rent to Plaintiff on the basis of her disability, in violation of

         M.C.L. § 37.1502.

      124.   Defendants had available apartments to rent.

      125.   As a direct and proximate result of Defendants’ actions, Plaintiff has suffered the

         indignity of discrimination, suffered anguish, mental shock, embarrassment, severe

         emotional distress, loss of enjoyment, and humiliation.

      126.   Plaintiff is also entitled to punitive and/or exemplary damages.

                            COUNT VIII
ELLIOTT-LARSEN CIVIL RIGHTS ACT (Mich. Comp. Laws 37.2502) –National Origin
                           Discrimination

      127.   Plaintiff incorporates by reference paragraphs 1 – 126 as if fully set forth herein.

      128.   Pursuant to M.C.L. § 37.2101, et seq., Defendants, and each of them, individually

         and, collectively, were obligated to refrain from discrimination against the Plaintiff on

         account of national origin in considering her tenancy.

      129.   As the owner of rental property, Defendants are people engaged in real estate

         transactions pursuant to M.C.L. § 37.2501.

      130.   Plaintiff asked to rent from Defendants.




                                               12
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                  PageID.13      Page 13 of 17



      131.   Plaintiff was qualified to rent the apartment.

      132.   Defendants refused to rent to Plaintiff on the basis of Plaintiff’s national origin.

      133.   Plaintiff’s national origin was one factor that made a difference in Defendants’

         decision to deny her tenancy.

      134.   Defendants still had available apartments to rent.

      135.   Defendants intentionally and recklessly disregarded Plaintiff’s rights.

      136.   As a direct and proximate result of Defendants’ actions, Plaintiff has suffered the

         indignity of discrimination, suffered anguish, mental shock, embarrassment, severe

         emotional distress, loss of enjoyment, and humiliation.

      137.   Plaintiff is also entitled to punitive and/or exemplary damages.

                              COUNT IX
     ELLIOTT-LARSEN CIVIL RIGHTS ACT (Mich. Comp. Laws 37.2502) – Race
                             Discrimination

      138.   Plaintiff incorporates by reference paragraphs 1 - 137 as if fully set forth herein.

      139.   Pursuant to M.C.L. § 37.2101, et seq., Defendants, and each of them, individually

         and, collectively, were obligated to refrain from discrimination against the Plaintiff on

         account of race in considering her tenancy.

      140.   Plaintiff asked to rent from Defendants.

      141.   Plaintiff was qualified to rent Defendants’ apartments.

      142.   Defendants refused to rent to Plaintiff on the basis of her race.

      143.   Plaintiff’s race was one factor that made a difference in Defendants’ decision to

         deny her tenancy.

      144.   Defendants had available apartments to rent thereafter.

      145.   Defendants intentionally and recklessly disregarded Plaintiff’s rights.




                                               13
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                 PageID.14      Page 14 of 17



      146.   As a direct and proximate result of Defendants’ actions, Plaintiff has suffered the

         indignity of discrimination, suffered anguish, mental shock, embarrassment, severe

         emotional distress, loss of enjoyment, and humiliation.

      147.   Plaintiff is also entitled to punitive and/or exemplary damages.


                               COUNT X
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      148.   Plaintiff incorporates by reference paragraphs 1 - 147 as if fully set forth herein.

      149.   Defendants viciously harassed Plaintiff using derogatory racial epithets to her face

         as set forth above.

      150.   Defendants repeatedly and baselessly summoned the police when she visited her

         ailing father as a means of harassment and instructed other people to call the police

         when Plaintiff visited her father as a means of harassment.

      151.   Never having an issue with the law, Defendants’ actions intimidated Plaintiff and

         scared her away from visiting her father, despite her need to care for him.

      152.   Defendants’ verbal abuse and improper use of the police as a means of harassment

         and intimidation constituted outrageous conduct that is so extreme as to go beyond all

         possible bounds of decency and is to be regarded as atrocious and utterly intolerable in

         a civilized community.

      153.   Defendants’ actions were intentional and reckless.

      154.   Defendants’ actions directly and proximately caused Plaintiff to suffer severe

         emotional distress.

      155.   Plaintiff is entitled to punitive and/or exemplary damages.

                                         COUNT XI
                                         ASSAULT



                                               14
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                   PageID.15     Page 15 of 17




       156.   Plaintiff incorporates by reference paragraphs 1 - 155 as if fully set forth herein.

       157.   Defendant Ritchie subjected Plaintiff to a well-founded apprehension of imminent

           contact, coupled with the apparent present ability to accomplish the contact, when

           Defendant Ritchie shook his cane at her, stomping and yelling at her to leave her

           father’s apartment.

       158.   Plaintiff suffered physical and emotional harm as a result of the assault.


                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Emily Scoon respectfully prays that this Court enter an order

against Defendants, as follows:

       159.   Award compensatory damages in an amount that would fully compensate the

           Plaintiff for the loss of enjoyment, humiliation, embarrassment, emotional distress and

           mental anguish caused by Defendants’ violations of the law;

       160.   Award punitive damages in an amount that would punish Defendants for the willful,

           wanton, and reckless misconduct and indifference alleged in this Complaint and that

           would effectively deter the Defendants from future discriminatory behavior;

       161.   Award Plaintiff reasonable attorneys’ fees and costs;

       162.   Order Defendants to receive training on the requirements of the FHA, FHAA,

           PWDCRA, and ELCRA; and

       163.   Other such other relief as this Court deems just and equitable.



                                                     Respectfully Submitted,
                                                     SALVATORE PRESCOTT & PORTER,
                                                     PLLC




                                                15
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19     PageID.16     Page 16 of 17



                                          /s/Sarah Prescott
                                          Sarah S. Prescott (P70510)
                                          Nora E. Mahlberg (P83584)
                                          Salvatore Prescott & Porter, PLLC
                                          Attorneys for Plaintiff
                                          105 E. Main Street
                                          Northville, MI 48167
                                          (248) 679-8711
                                          prescott@spplawyers.com
                                          mahlberg@spplawyers.com
Dated: November 20, 2019




                                     16
Case 2:19-cv-13440-DPH-RSW ECF No. 1 filed 11/20/19                 PageID.17     Page 17 of 17



                                        JURY DEMAND


      Plaintiff demands a trial by jury on all issues so triable.



                                                      /s/Sarah Prescott
                                                      Sarah S. Prescott (P70510)
                                                      Nora E. Mahlberg (P83584)
                                                      Salvatore Prescott & Porter, PLLC
                                                      Attorneys for Plaintiff
                                                      105 E. Main Street
                                                      Northville, MI 48167
                                                      (248) 679-8711
                                                      prescott@spplawyers.com
                                                      mahlberg@spplawyers.com
Dated: November 20, 2019




                                                 17
